                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                  *

STRIKE 3 HOLDINGS, LLC                            *

       Plaintiff                                  *

       v.                                         *                  CIVIL NO. JKB-18-3603

JOHN DOE, subscriber assigned IP address *
173.69.152.20
                                         *
       Defendant
                                         *
       *      *  *       *      *     *               *       *      *       *       *       *

                               MEMORANDUM AND ORDER

       The Court has pending before it this lawsuit brought by Plaintiff Strike 3 Holdings, LLC

(“Strike 3” or “Plaintiff”) alleging copyright infringement and other claims against a single “John

Doe” defendant (“Doe Defendant”), who is alleged to have utilized the BitTorrent file distribution

network to download adult pornographic films subject to copyrights held by Strike 3. The Doe

Defendant has been identified in the lawsuit only by an Internet Protocol address 1 (“IP Address”)

assigned to a customer on a specific date by an Internet Service Provider (“ISP” or “Provider”)

and through which the copyrighted work was allegedly downloaded. Strike 3 has filed a motion

for leave to serve a third-party subpoena prior to a Federal Rule of Civil Procedure 26(f) discovery

conference (ECF No. 4), requesting permission to initiate discovery to identify the account

subscriber (“Doe Subscriber”) associated with the IP Address used to download its copyrighted




1
  An IP address is not really an “address” or physical “place” in the usual sense of the words, and
therefore the term can be quite misleading. In fact, it is only an electronic “route” to the Internet
assigned by a Provider to a customer on a given date and hour to provide access to the Internet.
The route can be assigned to different customers on given dates or given hours. If a customer
accesses the Internet briefly and signs off, the IP address is assigned to another customer.
films, notwithstanding the provisions of Rule 26(d)(1), which preclude a party from seeking

discovery from any source before the parties have conferred as required by Rule 26(f). Strike 3

contends that it must be permitted to issue a Rule 45 subpoena to Providers to identify the customer

assigned the IP Address on the date or dates in question in order to learn the identity of the person

responsible for downloading the copyrighted works, and that there is no other way for it to obtain

this information.

       The Court is aware that in similar cases filed by plaintiffs in other jurisdictions against Doe

Defendants, concerns have been raised as to the sufficiency of the allegations of complaints

because association of an IP address with a customer may be insufficient to state a claim. 2 There

also have been reports of plaintiffs undertaking abusive settlement negotiations with Doe

Defendants due to the pornographic content in the copyrighted works, the potential for

embarrassment, and the possibility of defendants paying settlements even though they did not

download the plaintiff’s copyrighted material. 3




2
  See, e.g., Patrick Collins, Inc. v. Doe 1, 288 F.R.D. 233, 237-39 (E.D.N.Y. 2012) (noting many
courts’ “skepticism of the use of IP addresses to identify file sharing defendants in cases involving
pornographic films,” adopting a magistrate judge’s finding that “an IP address alone is insufficient
to establish ‘a reasonable likelihood [that] it will lead to the identity of defendants who could be
sued,’” and observing that “[d]ue to the prevalence of wireless routers, the actual device that
performed the allegedly infringing activity could have been owned by a relative or guest of the
account owner, or even an interloper without the knowledge of the owner.”).

3
 See, e.g., Digital Sin, Inc. v. Does 1-176, 279 F.R.D. 239, 242 (S.D.N.Y. 2012) (“The Court is
concerned about the possibility that many of the names and addresses produced in response to
Plaintiff’s discovery request will not in fact be those of the individuals who downloaded [the
copyrighted material]. The risk is not purely speculative; Plaintiff’s counsel estimated that 30%
of the names turned over by ISPs are not those of individuals who actually downloaded or shared
copyrighted material. Counsel stated that the true offender is often the ‘teenaged son . . . or the
boyfriend if it’s a lady.’”); K-Beech, Inc. v. Does 1-85, No. 3:11cv469-JAG, at 4 (E.D. Va. Oct. 5,
2011), ECF No. 9 (“Some defendants have indicated that the plaintiff has contacted them directly
with harassing telephone calls, demanding $2,900 in compensation to end the litigation. . . . This
course of conduct indicates that the plaintiffs have used the offices of the Court as an inexpensive
means to gain the Doe defendants’ personal information and coerce payment from them. The
                                                   2
       Having considered the concerns raised by other courts that have addressed similar cases,

and Strike 3’s motion requesting permission to initiate discovery to identify the John Doe

Subscriber, the Court GRANTS the motion, subject to the following conditions and limitations:

           1.   Strike 3 may obtain from the clerk a Subpoena to be served on the ISP through

                which the Doe Subscriber allegedly downloaded the copyrighted work, and it may

                serve the ISP in accordance with Federal Rule of Civil Procedure 45. The Subpoena

                may command production of documents and/or electronically stored information

                (collectively, “Information”) identifying the Doe Subscriber. The Subpoena shall

                have as an attachment a copy of the complaint filed in this lawsuit, and a copy of

                this Order.

           2. After having been served with the Subpoena, the ISP will delay producing to Strike

                3 the subpoenaed Information until after it has provided the Doe Subscriber with

                       a. Notice that this suit has been filed naming the Doe Subscriber as the one

                              that allegedly downloaded copyright protected work;

                       b. A copy of the Subpoena, the complaint filed in this lawsuit, and this

                              Order;

                       c. Notice that the ISP will comply with the Subpoena and produce to Strike

                              3 the Information sought in the Subpoena unless, within 30 days of

                              service of the Subpoena, the Doe Subscriber files a motion to quash the

                              Subpoena or for other appropriate relief in this Court. If a timely motion

                              to quash is filed, the ISP shall not produce the subpoenaed Information

                              until the Court acts on the motion.



plaintiffs seemingly have no interest in actually litigating the cases, but rather simply have used
the Court and its subpoena powers to obtain sufficient information to shake down the John Does.”).
                                                    3
3. The Doe Subscriber may move to quash the Subpoena anonymously, but MUST

   PROVIDE his or her name and current address to the Clerk of the Court so that the

   Court may provide notice of the filings to the Subscriber.             This may be

   accomplished by completing and mailing to the Clerk of the Court the attached

   form. This contact information will not be disclosed to the Plaintiff and will be

   used solely for the purposes stated above. The Court will not decide any motions

   until the Doe Subscriber has provided all required information.           If the Doe

   Subscriber fails to file a motion to quash the Subpoena or for other appropriate

   relief within 30 days, the ISP shall provide to Strike 3 the Information requested in

   the Subpoena within 14 days. Strike 3’s use of this Information shall be restricted

   as further provided in this Order. Pursuant to Rule 45(c), Strike 3 shall reimburse

   the ISP for its reasonable costs and expenses, including attorney’s fees, associated

   with complying with the Subpoena and this Order.

4. On receipt of the Information from the ISP, Strike 3 must mark it as “Highly

   Confidential,” and, in the absence of further order of the Court, may only use it to

   determine whether, pursuant to Rule 11(b), it has sufficient information to amend

   the complaint to name as an individual defendant the Subscriber. Unless otherwise

   ordered by the Court, Strike 3, its agents, representatives, and attorneys may not

   disclose the Information received from the ISP to any person not directly involved

   as an attorney in representing Strike 3 in this copyright infringement action relating

   to the Information received, except as provided below. Any person to whom the

   Information or its contents is disclosed shall be required to sign an agreement to be

   bound by the provisions of this Order, enforceable by an action for contempt, prior

   to being informed of the Information or its contents. Any amended complaint filed

                                     4
   by Strike 3 naming an individual defendant shall be filed so that the name and any

   specifically identifying information is redacted from the publicly available court

   docket, to be replaced by first and last initials only, with an unredacted copy of the

   amended complaint filed under seal. If Strike 3 determines that the Information

   received pursuant to the Subpoena is insufficient to support the filing of an amended

   complaint, it may

          a. Serve a subpoena pursuant to Rule 45(a)(1)(B) commanding the

              Subscriber to appear and attend a deposition to answer questions

              regarding whether the Subscriber was responsible for downloading the

              copyrighted work alleged in the original complaint.

          b. Pursuant to Rule 26(b)(2)(C), the deposition permitted pursuant to

              paragraph 4.a of this Order shall not last more than one hour in duration.

              Pursuant to Rule 37(a)(4), the Subscriber shall answer questions fully

              and unevasively, but may refuse to answer questions that would require

              the disclosure of privileged (including the 5th Amendment privilege

              against self-incrimination) or work product protected information, as

              described in Rule 26(b)(1), (3), and (5).

          c. No further discovery will be permitted unless authorized by the Court.

5. Strike 3 is prohibited from initiating, directly or indirectly, any settlement

   communications with any unrepresented Doe Defendant whose identity has been

   revealed pursuant to the Subpoena or deposition described in paragraph 4 above.

   Any settlement communications with an unrepresented Doe Defendant shall be

   initiated only as approved by the Court. On request submitted to the Court at any

   time by Strike 3 or the Doe Subscriber, whether represented or unrepresented,

                                     5
               settlement shall be conducted under supervision of one or more Magistrate Judges

               designated by the Court for this purpose. Unless otherwise ordered by the Court,

               any settlement negotiations shall be subject to the confidentiality provisions of

               Local Rule 607.4. This paragraph shall not prevent Strike 3 from initiating or

               responding to a request for settlement communications with a Doe Defendant who

               is represented by counsel.

           6. Within five (5) business days of this Order—and in any event, before it may serve

               any subpoena on the Doe Defendant’s ISP—both Strike 3 and its counsel shall file

               certifications substantially identical to the forms attached as Exhibits A and B,

               respectively. If any additional attorneys wish to appear on behalf of Strike 3 in this

               action, they shall execute an identical certification and attach it to their appearance

               or motion for admission pro hac vice, as appropriate.

       To the extent that the provisions herein, and particularly those in paragraphs four and five,

limit the ways that Strike 3 may use any Information that it receives, those limitations are the

conditions upon which Strike 3 is permitted to seek and receive expedited discovery. Accordingly,

those limitations remain in effect until and unless modified by an order of this Court and do not

expire at the conclusion of this litigation, irrespective of whether by entry of judgment, stipulation

of dismissal, voluntary dismissal by Plaintiff, or other resolution.



DATED this 27th day of December, 2018.


                                                       BY THE COURT:


                                                                    /s/
                                                       James K. Bredar
                                                       Chief Judge

                                                  6
Exhibit A




    7
                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                *

STRIKE 3 HOLDINGS, LLC                          *

       Plaintiff                                *

       v.                                       *                 CIVIL NO. JKB-18-3603

JOHN DOE, subscriber assigned IP address *
173.69.152.20
                                         *
       Defendant
                                         *
       *      *  *       *      *     *             *      *      *       *      *      *

                    CERTIFICATION OF STRIKE 3 HOLDINGS, LLC

       Pursuant to the Order entered on September 24, 2018 (the “Expedited Discovery Order”),

ECF No. 6, Strike 3 Holdings, LLC (“Strike 3”), hereby certifies as follows under penalty of

perjury, pursuant to 28 U.S.C. § 1746:

   1) Strike 3 understands that the Expedited Discovery Order sets forth conditions under which

       expedited discovery may be sought from the internet service provider (“ISP”) serving the

       Doe Defendant in this case (the “Conditions”);

   2) Strike 3 further understands that the Conditions in the Expedited Discovery Order include,

       but are not limited to:

            a. A requirement that any identifying Information obtained be maintained as “Highly

               Confidential” and not be disclosed except as expressly permitted in the Expedited

               Discovery Order; and

            b. A prohibition on contacting an unrepresented Doe Defendant for the purposes of

               settlement;




                                               8
   3) Strike 3 understands that the Conditions are intrinsic to the grant of Strike 3’s motion for

       expedited discovery and do not depend upon the continued existence of a pending case; to

       the contrary, the Conditions remain in effect until and unless they expressly are removed

       or altered by this Court;

   4) Strike 3 will continue to abide by the Conditions even if this case is terminated or

       dismissed, and will not disclose the Doe Defendant’s information or attempt to contact an

       unrepresented Doe Defendant unless expressly authorized to do so by this Court; and

   5) In the event that Strike 3 should bring any future actions against this Doe Defendant, or

       any party reasonably believed to be this Doe Defendant, in this or any other jurisdiction, it

       will ensure that a copy of the Expedited Discovery Order and this Certification are attached

       to the complaint or the first document filed after it becomes apparent that the defendant

       may be this Doe Defendant.


I certify the foregoing to be true under penalty of perjury.

Executed on this _____ day of December, 2018.

                                                      STRIKE 3 HOLDINGS, LLC, by:



                                                      Signature



                                                      Printed Name



                                                      Title




                                                  9
Exhibit B




    10
                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                *

STRIKE 3 HOLDINGS, LLC                          *

       Plaintiff                                *

       v.                                       *                 CIVIL NO. JKB-18-3603

JOHN DOE, subscriber assigned IP address *
173.69.152.20
                                         *
       Defendant
                                         *
       *      *  *       *      *     *             *      *      *       *      *      *

                                CERTIFICATION OF COUNSEL

       Pursuant to the Order entered on September 24, 2018 (the “Expedited Discovery Order”),

ECF No. _____, _____________________ hereby certifies as follows under penalty of perjury,

pursuant to 28 U.S.C. § 1746:

   1) I understand that the Expedited Discovery Order sets forth conditions under which

       expedited discovery may be sought from the internet service provider (“ISP”) serving the

       Doe Defendant in this case (the “Conditions”);

   2) I understand that the Conditions in the Expedited Discovery Order include, but are not

       limited to:

            a. A requirement that any identifying Information obtained be maintained as “Highly

               Confidential” and not be disclosed except as expressly permitted in the Expedited

               Discovery Order; and

            b. A prohibition on contacting an unrepresented Doe Defendant for the purposes of

               settlement;




                                              11
   3) I understand that the Conditions are intrinsic to the grant of Strike 3’s motion for expedited

       discovery, and do not depend upon the continued existence of a pending case; to the

       contrary, the Conditions remain in effect until and unless they expressly are removed or

       altered by this Court;

   4) I will continue to abide by the Conditions even if this case is terminated or dismissed, and

       I will not disclose the Doe Defendant’s information or attempt to contact an unrepresented

       Doe Defendant unless expressly authorized to do so by this Court; and

   5) In the event that I represent Strike 3 in any future actions against this Doe Defendant, or

       any party reasonably believed to be this Doe Defendant, in this or any other jurisdiction, I

       will ensure that a copy of the Expedited Discovery Order and this Certification is attached

       to the complaint, the first document filed after it becomes apparent that the defendant may

       be this Doe Defendant, or the first document filed after I appear in that action, as

       appropriate.


I certify the foregoing to be true under penalty of perjury.

Executed on this _____ day of December, 2018.




                                                      Counsel for Plaintiff Strike 3 Holdings, LLC




                                                 12
